J-A08005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: TERMINATION OF PARENTAL          :   IN THE SUPERIOR COURT OF
    RIGHTS TO: M.L.K., A MINOR              :        PENNSYLVANIA
                                            :
                                            :
    APPEAL OF: J.M.R., A/K/A, J.K.,         :
    MOTHER                                  :
                                            :
                                            :
                                            :   No. 3396 EDA 2016

                     Appeal from the Decree October 6, 2016
                 in the Court of Common Pleas of Lehigh County
                    Orphans’ Court at No(s): No. A2015-0050


BEFORE:      PANELLA, J., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                               FILED April 25, 2017

        Appellant, J.M.R., a/k/a, J.K. (“Mother”) appeals from the decree

entered October 6, 2016, in the Court of Common Pleas of Lehigh County,

Orphans’ Court Division, involuntarily terminating the parental rights of

Mother to her daughter, M.L.K. (“Child”) (born in April 2013), pursuant to

the Adoption Act, 23 Pa.C.S.A. § 2511(a)(8) and (b).1 We affirm.

        The relevant facts and procedural history of this case are as follows.

Mother and Father are married, but living separate and apart. Mother




*
    Former Justice specially assigned to the Superior Court.
1
   By separate decree, the orphans’ court involuntarily terminated the
parental rights of biological father, C.K. (“Father”). Father is not a party to
this appeal nor did he file a separate appeal.

                                        1
J-A08005-17


currently resides with her new boyfriend.2 Prior to Child’s birth, Mother and

Father had three older children, two of whom have genetic abnormalities and

require special care and medical attention. In 2009, Lehigh County Office of

Children and Youth Social Services (“LCOCYS”) received allegations that

Mother and Father were homeless, lacked sufficient food, and had snakes in

the trunk of their car. After a lengthy period of noncompliance with court-

ordered services, Mother’s and Father’s parental rights to their three eldest

children were involuntarily terminated on March 19, 2013.

      Based on the termination of her parental rights to her three older

children, LCOCYS had safety concerns for unborn Child, due in April 2013.

As such, LCOCYS devised a plan with Mother that would provide for the

safety of Child while allowing her to reside in Mother’s care. The safety plan

entailed: (1) Mother’s ongoing communication with LCOCYS; (2) Child’s

attendance in a therapeutic daycare called Safe Start; and (3) the parents’

allowing LCOCYS caseworker, Heather Reed (“Ms. Reed”) into the home to

check on Child. LCOCYS also provided Mother with Valley Youth House in-

home services, which was the same in-home services utilized to reunify

Mother with her three older children.

      LCOCYS received notification that Child was born from a referral and

not from parents. When LCOCYS contacted Mother, she refused to cooperate

2
  Mother has a fifth child by her live-in boyfriend. Mother’s fifth child is not in
foster care and resides with Mother and her boyfriend.

                                        2
J-A08005-17


with the agreed upon safety plan for Child. LCOCYS obtained an Emergency

Protective Custody Order for Child on April 12, 2013. The next day, Child

was discharged from the hospital directly into foster care, where she

currently remains and has lived for her entire life.

      On April 23, 2013, Child was adjudicated dependent and placed into

the physical and legal custody of LCOCYS. At the adjudication hearing,

Mother was court-ordered to comply with a Family Service Plan (“FSP”),

which set the goal of reunification with Child. Mother’s FSP goals were: (1)

to maintain appropriate legal income and stable housing; (2) to cooperate

with LCOCYS and all other recommended services; (3) to cooperate with

Valley Youth House or other in-home services; (4) to complete a mental

health evaluation and comply with recommendations; and (5) to comply with

medical treatment and services for Child. Mother was familiar with these FSP

goals as they were previously court-ordered of her regarding her three

eldest children.

      Several permanency review hearings were held between 2013 through

2016. On October 12, 2015, LCOCYS filed petitions to involuntarily terminate

Mother’s and Father’s parental rights to Child. On February 19, 2016 and

April 8, 2016, the orphans’ court held hearings on LCOCYS’ termination

petitions. At the hearing on February 19, 2016, LCOCYS presented the

testimony of Linda Coleman (“Ms. Coleman”), JusticeWorks YouthCare

visiting coach, and Ms. Reed, the former LCOCYS caseworker, now LCOCYS
                                       3
J-A08005-17


program specialist. Mother, represented by counsel, was present in the

courtroom and testified on her own behalf. Father failed to appear at the

hearing, but was represented by counsel.

      Prior to witness testimony, LCOCYS sought to move into evidence an

exhibit packet, collectively identified as Petitioner’s Exhibit 1 (“Exhibit P-1”),

which contained court orders with attached findings of fact from prior

permanency review hearings. Mother made an oral motion in limine,

objecting only to the attached findings of fact from prior permanency review

hearings. The orphans’ court granted Mother’s oral motion, precluding

consideration of the attached findings of fact as part of Exhibit P-1.

      By order dated March 2, 2016, the orphans’ court sua sponte

reconsidered its evidentiary ruling, and admitted the attached findings of

fact from prior dependency hearings as part of Exhibit P-1. On March 9,

2016, the orphans’ court conducted a pre-trial conference, informing counsel

that they were permitted additional testimony and/or witnesses at the

continued April 8, 2016 termination hearing.

      At the April 8, 2016 hearing, Mother objected to the court’s sua sponte

admission and review of the findings of fact based on hearsay and the

different standards of review and burdens of proof in dependency and

termination hearings. The orphans’ court denied Mother’s request for

reconsideration of its March 2 order, and offered all parties the opportunity

to clarify or amplify the findings of fact, but the parties opted not to avail
                                        4
J-A08005-17


themselves of the court’s offer. At the conclusion of the hearing, the

orphans’ court directed all parties to file proposed findings of fact and legal

memoranda. On October 6, 2016, the orphans’ court entered a decree and

an adjudication opinion, involuntarily terminating Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(8) and (b).

      On October 20, 2016, Mother timely filed a notice of appeal, along with

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). On appeal, Mother raises the following issues:

      1. Whether the trial court abused its discretion and committed
      an error of law by admitting and relying upon the findings of fact
      found in the dependency proceedings as competent evidence in
      the termination proceedings?

      2. Whether the trial court abused its discretion and committed
      an error of law by terminating Mother’s parental rights when
      such determination was not supported by clear and convincing
      evidence under 23 Pa.C.S. § 2511(a)(8)?

      3. Whether the trial court abused its discretion by terminating
      Mother’s parental rights in violation of 23 Pa.C.S. § 2511(b) by
      finding that such termination of parental rights will serve the
      developmental, physical and emotional needs and welfare of
      Child?

Mother’s Brief, at 4.

      Our standard of review regarding orders terminating parental rights is

as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support
      for the trial court’s decision, the decree must stand. Where a
      trial court has granted a petition to involuntarily terminate
                                      5
J-A08005-17


      parental rights, this Court must accord the hearing judge’s
      decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005) (quoting In re C.S., 761

A.2d 1197, 1199 (Pa. Super. 2000)).

      In termination cases, the burden is upon the petitioner to prove by

clear and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid. See id., at 806. We have previously

stated the standard of clear and convincing evidence is defined as testimony

that is so “clear, direct, weighty and convincing as to enable the trier of fact

to come to a clear conviction, without hesitance, of the truth of the precise

facts in issue.” In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      The court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve

conflicts in the evidence. See In re M.G., 855 A.2d 68, 73-74 (Pa. Super.

2004). “[I]f competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.” In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003) (quoting In re:

N.C., 763 A.2d 913, 917 (Pa. Super. 2000)).

      In her first issue for review, Mother contends that the orphans’ court

abused its discretion by admitting and relying upon findings of fact from

prior juvenile dependency hearings, where different issues are being
                                       6
J-A08005-17


reviewed and hearsay is routinely admitted. See Mother’s Brief, at 9.

Mother submits that the orphans’ court’s decision to terminate her parental

rights must be vacated and remanded for further proceedings. See id., at

16.   Our review of the record indicates that Mother objected, raising this

issue before the orphans’ court. See N.T., 4/8/16, at 4-9, 22-23.

Accordingly, this issue framed as a challenge to the admissibility of the

evidence is preserved for our review. See Pa.R.A.P. 302(a).

      The question of whether to admit evidence is within the sound

discretion of the trial court, and we review the decision under an abuse of

discretion standard. See A.J.B. v. M.P.B., 945 A.2d 744, 749 (Pa. Super.

2008). “An abuse of discretion is not merely an error of judgment; if, in

reaching a conclusion, the court overrides or misapplies the law, or the

judgment exercised is shown by the record to be either manifestly

unreasonable or the product of partiality, prejudice, bias or ill will, discretion

has been abused.” Bulgarelli v. Bulgarelli, 934 A.2d 107, 111 (Pa. Super.

2007) (citation omitted).

      The basic requisite for the admission of any evidence is that it be both

competent and relevant. Evidence is competent if it is material to the issues

to be determined at trial and relevant if it tends to prove or disprove a

material fact in issue. See Turney Media Fuel, Inc. v. Toll Bros., 725

A.2d 836, 839 (Pa. Super. 1999).

      Our Rules of Evidence define hearsay as a statement that
                                        7
J-A08005-17


     (1) the declarant does not make while testifying at the current
     trial or hearing; and

     (2) a party offers in evidence to prove the truth of the matter
     asserted in the statement.

Pa.R.E. 801(c).

     Further, we have explained, that

     [a]s a general rule, hearsay is inadmissible, because such
     evidence lacks guarantees of trustworthiness fundamental to our
     system of jurisprudence. The rule against admitting hearsay
     evidence stems from its presumed unreliability, because the
     declarant cannot be challenged regarding the accuracy of the
     statement. Notably, it is elemental that, [a]n out of court
     statement which is not offered for its truth, but to explain the
     witness’ course of conduct[,] is not hearsay.

In re K.A.T., 69 A.3d 691, 702 (Pa. Super. 2013) (citations and quotations

marks omitted).

     Nevertheless, an error will be deemed harmless if:

     (1) the error did not prejudice the defendant or the prejudice
     was de minimus; or (2) the erroneously admitted evidence was
     merely cumulative of other untainted evidence which was
     substantially similar to the erroneously admitted evidence; or (3)
     the properly admitted and uncontradicted evidence . . . was so
     overwhelming and the prejudicial effect of the error was so
     insignificant by comparison that the error could not have
     contributed to the verdict.

Commonwealth v. Markman, 916 A.2d 586, 603 (Pa. 2007) (citations and

quotation marks omitted).

     Preliminarily, we note that the orphans’ court did not discuss the

admissibility of the factual findings from prior dependency matters in its

adjudication opinion and did not file a subsequent opinion pursuant to
                                     8
J-A08005-17


Pa.R.A.P. 1925(a). With regard to Mother’s evidentiary challenge, the record

evidences that, at the hearing on February 19, 2016, LCOCYS sought to

admit court orders with attached findings of fact from prior permanency

review hearings as part of Exhibit P-1. See N.T., 2/19/16, at 4. Because

Mother only objected to the attached findings of fact, the court orders from

prior permanency review hearings were admitted. By order dated March 2,

2016, the orphans’ court sua sponte reversed its evidentiary ruling and

admitted the attached findings of fact from prior dependency hearings. See

Orphans’ Court Order, 3/2/16, unnumbered page 1. The orphans’ court

conducted a pre-trial conference on March 9, 2016, informing counsel that

they were permitted to litigate any prior issues or call additional witnesses to

clarify the admitted findings of fact at the subsequent hearing on April 8,

2016.

        At the April 8 hearing, Mother objected to the court’s sua sponte

admission and review of the findings of fact based on hearsay and the

different standards of review and burdens of proof in dependency and

termination hearings. See N.T., 4/8/16, at 20, 25-26. The orphans’ court

overruled Mother’s objections to preclude it from reviewing the findings of

fact, opining that the prior court orders contained legal conclusions

regarding the parents’ compliance with their FSP objectives, and referred to

the attached factual findings as a way of explaining the conclusions. See id.,

at 24-25. The orphans’ court found the attached findings of fact, explaining
                                       9
J-A08005-17


the court orders concerning the parents’ compliance with their FSP goals,

relevant to its determination whether to terminate their parental rights to

Child. See id., at 18. Because of its evidentiary ruling, the orphans’ court

offered all parties, including Mother, the opportunity to litigate any issues,

and call or cross-examine witnesses regarding the admitted findings of fact.

See id., at 25-26. While LCOCYS declined to call witnesses for additional

questioning, LCOCYS made their witnesses available for Mother and Father

to question them. See id., at 28. Mother, however, stated she did not wish

to call or cross-examine any witnesses. See id., at 29.

      Mother claims that the admitted findings of fact from prior dependency

proceedings should not be used as competent evidence in a termination

hearing because permanency review hearings pursuant to 42 Pa.C.S.A. §

6351 and termination hearings pursuant to 23 Pa.C.S.A. § 2511 are wholly

distinct and separate, and issues decided at each hearing are uniquely

different. See Mother’s Brief, at 9. Although Mother cites to § 6351 and §

2511, she fails to explain how the language of either statute supports her

assertion that the admitted findings of fact from prior permanency review

hearings have no relevance and are precluded in a termination hearing.

Additionally, we note that Mother only objected to the findings of fact

attached to court orders, and not to the actual court orders from prior

dependency hearings. Mother offers no pertinent statutory explanation or

case citation that discusses the effect of admitting the findings of fact from
                                     10
J-A08005-17


prior dependency proceedings in a termination hearing. Likewise, Mother’s

brief also does not contain meaningful discussion of or citation to relevant

legal authority that distinguishes between the admissibility of findings of fact

from prior dependency proceedings and court orders containing legal

conclusions from prior dependency proceedings.

      Mother also challenges the admission of findings of fact based on

hearsay. Mother argues that the orphans’ court admitted and cited to the

factual findings, which may be based on hearsay, thereby violating her right

to confront witnesses and litigate any issues from prior dependency

proceedings. See id., at 15-16. Mother does not indicate conclusively which

of the factual findings from prior dependency hearings are actually derived

from hearsay statements, nor does she refer us to any relevant authority,

which would preclude the admission of these factual findings into evidence.

As such, we will not reverse the evidentiary ruling order based on Mother’s

unsupported allegations and speculation. Furthermore, the record clearly

reflects that the orphans’ court offered all parties, including Mother, the

opportunity to call or cross-examine witnesses and litigate prior issues

regarding its sua sponte ruling to admit the attached findings of fact, and

Mother declined the court’s offer. Accordingly, the orphans court did not

violate her right to confront and cross examine witnesses and litigate prior

issues when it sua sponte admitted the factual findings from prior

dependency hearings.
                                      11
J-A08005-17


      Upon review of the record and Mother’s arguments, we reject Mother’s

claim that the orphans’ court relied upon inadmissible evidence to terminate

her parental rights. Assuming arguendo, that the orphans’ court did admit

inadmissible evidence, any error in admitting and relying upon this evidence

must be deemed harmless when viewed in the context of the entire record,

as the factual findings were merely cumulative of the prior court orders

admitted without objection and the uncontroverted testimonial evidence

presented by LCOCYS.

      We next address whether the orphans’ court abused its discretion by

terminating Mother’s parental rights. In terminating Mother’s parental rights,

the orphans’ court relied upon § 2511(a)(8) and (b) of the Adoption Act,

which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:


           (8) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency, 12 months or more have elapsed from the
         date of removal or placement, the conditions which led to
         the removal or placement of the child continue to exist
         and termination of parental rights would best serve the
         needs and welfare of the child.



      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
                                     12
J-A08005-17


      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(8) and (b).

      This Court has stated that

      [i]n order to terminate parental rights pursuant to 23 Pa.C.S. §
      2511(a)(8), the following factors must be demonstrated: (1) the
      child has been removed from parental care for 12 months or
      more from the date of removal; (2) the conditions which led to
      the removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In re I.E.P., 87 A.3d at 356 (quoting In re Adoption of M.E.P., 825 A.2d

1266, 1275–1276 (Pa. Super. 2003); 23 Pa.C.S. § 2511(a)(8)).

      “Section 2511(a)(8) sets a 12–month time frame for a parent to

remedy the conditions that led to the children’s removal by the court.” In re

A.R., 837 A.2d 560, 564 (Pa. Super. 2003). Once the twelve-month period

has been established, the court must next determine whether the conditions

that led to the child’s removal continue to exist, despite the reasonable good

faith efforts of DHS supplied over a realistic period. See id. Termination

under § 2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement

or the availability or efficacy of CYS services. See In re Adoption of

T.B.B., 835 A.2d 387, 396 (Pa. Super. 2003); In re Adoption of M.E.P.,


                                      13
J-A08005-17


825 A.2d at 1275-1276. The “relevant inquiry in this regard is whether the

conditions that led to removal have been remedied and thus whether

reunification of parent and child is imminent at the time of the hearing.” In

re I.J., 972 A.2d 5, 11 (Pa. Super. 2009) (citations omitted). Furthermore,

we have acknowledged that

     the application of Section (a)(8) may seem harsh when the
     parent has begun to make progress toward resolving the
     problems that had led to removal of her children. By allowing for
     termination when the conditions that led to removal continue to
     exist after a year, the statute implicitly recognizes that a child’s
     life cannot be held in abeyance while the parent is unable to
     perform     the   actions   necessary     to   assume     parenting
     responsibilities. This Court cannot and will not subordinate
     indefinitely a child’s need for permanence and stability to a
     parent’s claims of progress and hope for the future.

In re I.E.P., 87 A.3d at 345–346 (quoting In re J.F.M., 71 A.3d 989, 997

(Pa. Super. 2013)).

     With respect to the “needs and welfare” analysis pertinent to §

2511(a)(8) and (b), we have observed that

     initially, the focus in terminating parental rights is on the parent,
     under Section 2511(a), whereas the focus in Section 2511(b) is
     on the child. However, Section 2511(a)(8) explicitly requires an
     evaluation of the “needs and welfare of the child” prior to
     proceeding to Section 2511(b), which focuses on the
     “developmental, physical and emotional needs and welfare of the
     child.” Thus, the analysis under Section 2511(a)(8) accounts for
     the needs of the child in addition to the behavior of the parent.
     Moreover, only if a court determines that the parent’s conduct
     warrants termination of his or her parental rights, pursuant to
     Section 2511(a), does a court “engage in the second part of the
     analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best
     interests of the child.” Accordingly, while both Section
                                      14
J-A08005-17


     2511(a)(8) and Section 2511(b) direct us to evaluate the “needs
     and welfare of the child,” we are required to resolve the analysis
     relative to Section 2511(a)(8), prior to addressing the “needs
     and welfare” of the child, as proscribed by Section 2511(b); as
     such, they are distinct in that we must address Section 2511(a)
     before reaching Section 2511(b).

In re I.E.P., 87 A.3d at 346 (quoting In re Adoption of C.L.G., 956 A.2d

999, 1008–1009 (Pa. Super. 2008) (en banc) (citations omitted)).

     Mother argues that the orphans’ court abused its discretion and

committed an error of law by terminating her parental rights when such

determinations are not supported by clear and convincing evidence under §

2511(a)(8). See Mother’s Brief, at 16. Mother specifically challenges the

second and third elements of § 2511(a)(8), claiming the evidence presented

does not support a finding that Mother is unable or unwilling to remedy the

conditions which led to Child’s placement or that termination meets the

needs and welfare of Child. See id., at 17. We disagree.

     It is undisputed that the first element of § 2511(a)(8) has been met.

On April 12, 2013, LCOCYS obtained an Emergency Protective Order and

placed Child into foster care on April 13, 2013, where she has resided for

approximately her entire life. See N.T., 2/19/16, at 90. Accordingly, Child

had been out of Mother’s care for a period in excess of 12 months at the

time of the termination hearing on February 19, 2016.

     We now examine the second factor of § 2511(a)(8), i.e., whether the

conditions that led to Child’s placement continue to exist, whereby Mother


                                     15
J-A08005-17


claims the record is devoid of any evidence she has not remedied the

conditions that led to Child’s placement. The record discloses that Child was

removed from Mother’s care by LCOCYS due to her refusal to cooperate with

the safety plan devised for Child and her history of noncompliance regarding

her three older children. See id., at 89.

      Contrary to Mother’s assertion, the orphans’ court opined that

      [t]he issues that led to [C]hild’s removal were well-founded
      concerns that Mother would not cooperate with [LCOCYS], would
      not maintain open communication, and would not provide for
      [Child’s] needs, including medical care. Specific court [o]rders
      designed to lead to reunification required Mother to maintain
      legal income and stable housing, cooperate with LCOCYS and all
      other recommended services, cooperate with in-home services,
      complete a mental health evaluation and comply with
      recommendations, and comply with medical treatment and
      services for [Child]. Mother did not make substantial progress
      with any of these goals.

            Of all the court-ordered services, the only one with which
      Mother has arguably complied [with] is the requirement to
      maintain legal income in that she has had long-standing part-
      time employment at a Giant food store. In the three years
      [C]hild has been in care, [LCOCYS] and in-home service
      providers saw little to no progress in Mother’s parenting, her
      attachment to [Child], her ability to meet [C]hild’s needs for love
      and affection, her understanding of [C]hild’s medical needs, or
      her participation in [C]hild’s medical care. She has attended only
      four of [C]hild’s numerous medical appointments over the course
      of nearly three years and still has a very limited understanding
      of [Child’s] medical issues. Mother has never had stable,
      independent housing or completed the court-ordered mental
      health evaluation. For three years, [LCOCYS] has been trying to
      work with Mother on the same goals regarding [C]hild [which
      have] been in place prior to [Child’s] birth for the other three
      children. Mother has made virtually no progress.



                                      16
J-A08005-17


           With respect to [C]hild’s need for love and affection,
     Mother’s own account of the most recent few visits is that she
     started and ended the visit by hugging [Child]. She testified that
     she would ask her [about] her week and tell [Child] that she
     misses and loves her. Even if Mother’s rendition is accurate, we
     note that during much of the pendency of the matter, Mother
     had to be encouraged to greet her daughter. To this day, Mother
     spends much of the visit preoccupied with texting, and there are
     times she detaches and shuts down during visits. Just a few
     months before the February 2016 termination hearing, concerns
     were raised that Mother had shown notable regression in her
     parenting, becoming verbally aggressive with her daughter and
     threatening not to give her any Christmas presents.

           The same concerns that led to [C]hild’s adjudication still
     exist today; namely, Mother’s capacity to parent [C]hild safely
     and appropriately, to provide for her need for love and affection,
     and to address her medical needs. Unfortunately, Mother’s
     progress was so poor that in the three years [LOCCYS] has
     provided services to try to help Mother reunify with [Child],
     Mother has never even progressed to an unsupervised visit. The
     progress she made in the area of meeting [C]hild’s most basic
     needs is diminished by her lack of flexibility and spontaneity in
     parenting. She brings the same meal to every visit, reads the
     same book, and gets frustrated with [Child’s] normal toddler
     behavior. Nothing in the record indicates that more time or more
     services will help Mother reunify with [C]hild.

Orphans’ Court Adjudication Opinion, 10/6/16, at 8 (citations omitted).

     Our review of the record finds that there is ample testimony in the

record from which the orphans’ court appropriately concluded that the

conditions that led to Child’s placement continue to exist. Ms. Reed, a former

LCOCYS caseworker, testified that she worked with family from June 2011

until October 2015. See N.T., 2/19/16, at 83. Ms. Reed provided the

orphans’ court with the history concerning the termination of Mother’s

parental rights with respect to her three oldest children, and the safety
                                     17
J-A08005-17


concerns leading to Child’s placement into foster care, where she currently

resides. See id., at 84-90; 138. Ms. Reed testified to Mother’s court-ordered

FSP goals for reunification with Child. See id., at 91.

      She stated that Mother has always maintained employment by working

as a cashier at Giant. See id., at 131. Ms. Reed testified that Mother failed

to obtain independent housing even though LCOCYS provided her with

services to assist her in meeting this goal. See id., at 98. Throughout the

case, Mother has relied on others, such as Father, Maternal Grandmother

and her current boyfriend, to provide housing. See id., at 131-132, 148-

149. Ms. Reed also stated that Mother adamantly refused to complete a

mental health evaluation, which would have been helpful to LCOCYS in

offering Mother appropriate services to try to reunify her with Child. See id.,

at 114-115.

      Ms.   Reed    informed   the   court    that   Child    was   diagnosed    with

microcephaly, where the circumference of Child’s head wasn’t growing at a

normal rate.   See id., at 105-106. Ms. Reed opined that Mother has very

limited understanding of Child’s medical issues and did not make the effort

to participate in the medical and developmental interventions. See id., at

119-120. Ms. Reed testified that Mother was given the opportunity to attend

Child’s   medical   appointments     with    transportation    provided,   but   only

attended three out of the eighteen pediatric appointments and one

neurologist appointment. See id., at 120.
                                        18
J-A08005-17


       Ms. Reed further testified that Mother struggled with any in-home

services that LCOCYS provided for her due to her inability to be receptive to

their parenting suggestions. See id., at 118. Based on Ms. Reed’s

observations of Mother’s supervised visits, she opined that Mother also

struggled with connecting and engaging with Child. She noted that when

Child was an infant, Mother appeared detached, avoiding eye contact and

not interacting verbally or physically with Child unless directed to do

otherwise. See id.,at 112-114. As Child grew older, Mother’s ability to

parent, connect and care for Child did not improve. See id., at 119. Ms.

Reed described Mother as hot and cold, stating there would be times when

she barely acknowledged that Child was there. See id., at 123-124.

       Ms. Reed opined that from June 2011 until October 2015, Mother has

continuously worked on the same goals that were previously court-ordered

of her pertaining to her three older children without making any significant

progress. See id., at 119. Ms. Reed further testified that Mother has been

given excessive resources to try to rectify the circumstances that led Child

into placement, but there has not been any progress where she would

suggest Mother have unsupervised visits, and does not think circumstances

leading Child into placement would improve if given more time. See id., at

147.

       Likewise, Ms. Coleman, a visiting coach from Justice Works YouthCare,

testified that she started working with Mother and Child in May 2014, and
                                     19
J-A08005-17


continued to work with Mother and Child for two and a half years. See id.,

at 22, 44, 81. Ms. Coleman stated that during the visits, Mother was to work

on: (1) assisting Child with meeting her developmental milestones; (2)

providing for Child’s basic needs such as food, beverages and diapers; and

(3) satisfying Child’s need for love and affection. See id., at 23. Ms.

Coleman’s duty as the visiting coach was to help Mother meet these goals

during her visits with Child.   See id., at 21-22.

      Ms. Coleman testified that she and Mother were to meet for weekly

pre-visit sessions and post-visit sessions to discuss expectations for the

upcoming visit and evaluate the last visit.          See id., at 25-29. Mother

sporadically attended both sessions until November 2015, when she

completely stopped going to either session. See id., at 24-25. For two and a

half years, Ms. Coleman offered Mother suggestions on how she could

improve her bond with Child, but Mother would almost never demonstrate or

implement any of these suggestion except for a brief period of a month and

a half when she showed improvement. See id., at 31. Ms. Coleman stated

that for two and a half years, Mother spent a significant portion of the visit

texting on her cellphone rather than interacting with Child. See id., at 37.

      Ms. Coleman stated that when Child started walking, she was

concerned for her safety because Mother would not assist her unless

otherwise directed to do so. See id., at 40. Ms. Coleman noted that Mother

did consistently provide for Child’s necessities by bringing food, beverages,
                                       20
J-A08005-17


diapers, and wipes. See id., at 32-33. Despite her suggestions for different

activities and food choices, Mother usually brought the same meal,

microwaved Gerber’s macaroni and cheese, and read the same book to

Child. See id., at 33. She noted that Mother would get easily frustrated

when Child would not respond in a manner she hoped for, such as crying

when she would attempt to feed her. See id., at 76. Ms. Coleman testified

that, while Mother and Child had positive interactions, Mother’s relationship

with Child remained the same and there was no significant progress since

she started as the visiting coach in May of 2014. See id., at 49.

      Thus, the testimonial evidence of record compels the conclusion that

the conditions that had led to the removal of Child continued to exist at the

time of the termination hearing, satisfying the second element of §

2511(a)(8).

      Finally, with regard to the third prong of § 2511(a)(8), Mother

contends that there is no evidence that termination would best serve the

needs and welfare of Child. See Mother’s Brief, at 17. Mother argues that

she can and has demonstrated her ability to meet Child’s needs and provide

essential care for Child. See id., at 18.

      The orphans’ court, however, concluded that Mother did not seem to

grasp the importance of meeting Child’s developmental milestones and was

dismissive about her medical needs. See Orphans’ Court Adjudication

Opinion, 10/6/16, at 14. The orphans’ court opined that Mother has made
                                       21
J-A08005-17


little progress in bonding with Child and showing her love and affection. See

id., at 16. The orphans’ court found Mother’s relationship with Child has not

changed or improved during the course of the proceedings. See id., at 23.

After carefully considering the tangible dimensions as well as the intangible

dimensions – the love, comfort, security and permanency – entailed in a

parent-child relationship, the orphans’ court concluded Child is receiving

love, comfort, security, and safety from her foster parents, and that staying

with foster parents would best serve Child’s needs and welfare. See id., 23-

24.

      The record reveals that Mother has not made progress with all of her

FSP objectives. She has not obtained independent housing, completed a

mental health evaluation or cooperated with in-home services and LCOCYS

since Child’s removal. Most importantly, her failure to appreciate Child’s

medical, emotional, safety and developmental needs impairs her ability to

parent Child. As such, the conditions that led to removal continue to exist,

and Mother has done nothing to meet the needs and welfare of Child.

      We find the orphans’ court appropriately concluded that terminating

Mother’s parental rights would best serve Child’s needs and wellbeing

because it would permit her to enjoy a childhood with her foster parents that

have cared for her since birth. We also find that the credibility and weight

determinations by the orphans’ court are supported by competent evidence

in the record. The record supports the orphans’ court’s determination that
                                     22
J-A08005-17


the statutory elements for termination under § 2511(a)(8) were proven by

clear and convincing evidence to involuntarily terminate Mother’s parental

rights.

      We next consider whether the orphans’ court erred by terminating

Mother’s parental rights under § 2511(b). With respect to that subsection,

this Court has explained the requisite analysis as follows:

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. Id. However, in cases where there is no evidence of a
      bond between a parent and child, it is reasonable to infer that
      no bond exists. In re K.Z.S., 946 A.2d 753, 762–[7]63 (Pa.
      Super. 2008). Accordingly, the extent of the bond-effect
      analysis necessarily depends on the circumstances of the
      particular case. Id. at [7]63.

In re I.E.P., 87 A.3d at 346 (quoting In re Adoption of J.M., 991 A.2d

321, 324 (Pa. Super. 2010)). Moreover, when evaluating a parental bond,

“the court is not required to use expert testimony. Social workers and

caseworkers can offer evaluations as well. Additionally, Section 2511(b) does

not require a formal bonding evaluation.” In re I.E.P., 87 A.3d at 347–348

(quoting In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010)) (internal

citations omitted).



                                      23
J-A08005-17


      Herein, Mother contends that the orphans’ court abused its discretion

and committed an error of law in holding that termination would serve the

best interest of Child pursuant to § 2511(b). See Mother’s Brief, at 19.

Mother claims that she has developed a bond with Child worth saving, and is

able to care for Child by meeting her developmental, physical and emotional

needs. See id., at 20-21.

      With regard to § 2511(b), Ms. Coleman testified that Mother’s

relationship with Child appears to be more of an aunt and niece bond. See

N.T. 2/19/16 at 70. Ms. Coleman stated that Child enjoys seeing Mother, but

her attachment to Mother is similar to the attachment Child has with her. §

See id., at 70-71. Ms. Coleman stated that when Mother ignores Child

during their visits, it has no effect on Child and Child happily plays by

herself. See id., at 71.

      Additionally, Ms. Reed testified that Child’s foster home is the only

home Child has known since she was discharged from the hospital. See id.,

at 147. Ms. Reed stated that Child looks to foster mother with care and turns

to foster mother for comfort. See id., at 146. Ms. Reed testified that foster

mother has met all of Child’s daily needs for the past three years as foster

mother takes her to the doctor, cares for Child when she is sick, and

provides Child with a loving family home. See id., at 146-147. Ms. Reed

opined that she does not think Mother would be able to care for Child safely.

See id., at 147. Ms. Reed stated that Child’s attachment to Mother is similar
                                     24
J-A08005-17


to the attachment of a well-liked teacher. See id., at 148. Ms. Reed opined

that Child will not be harmed if Mother’s parental rights were terminated due

to her need for permanency and stability. See id.

      The orphans’ court found that foster parents have been caring for Child

since birth, and are the only real parents Child has ever known. See

Orphans’ Court Adjudication Opinion, 10/6/16, at 24. The orphans’ court

opined that Child has a strong, secure attachment to her foster parents, and

Child turns to them for affection and comfort. See id. The orphans’ court

further found that foster parents care for all her needs, including providing

day-to-day care and appropriately managing her medical conditions. See id.

As such, the orphans’ court determined that terminating Mother’s parental

rights would have no significant effect on Child. See id. The orphans’ court

concluded that it is in the best interest of Child to terminate Mother’s

parental rights so that Child may attain permanency in a loving and stable

home. See id., at 24-25.

      We have explained that a parent’s own feelings of love and affection

for a child, alone, do not prevent termination of parental rights. See In re

Z.P., 994 A.2d at 1121. “[A] parent’s basic constitutional right to the

custody and rearing of . . . her child is converted, upon the failure to fulfill

. . . her parental duties, to the child’s right to have proper parenting and

fulfillment   of   [the   child’s]   potential   in   a   permanent,   healthy,   safe

environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (internal
                                           25
J-A08005-17


citations omitted). “[W]e will not toll the well-being and permanency of [a

child] indefinitely.” In re Adoption of C.L.G., 956 A.2d at 1007 (citing In

re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008) (noting that a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.”)).

      After a careful review of the record in this matter, we find the record

supports the orphans’ court’s factual findings, and the orphans’ court’s

conclusions are not the result of an error of law or an abuse of discretion.

Accordingly, it was proper for the orphans’ court to find no bond exists such

that Child would suffer permanent emotional harm if Mother’s parental rights

were terminated. We, therefore, affirm the decree, terminating Mother’s

parental rights with regard to Child under § 2511(a)(8) and (b).

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/25/2017




                                        26
J-A08005-17




              27